Title: To Thomas Jefferson from Wyandot Chiefs, 16 August 1805
From: Wyandot Chiefs
To: Jefferson, Thomas


                  
                     Upper Sandusky August 16. 1805
                  
                  The Speech of the Chiefs of the Wiandots at Upper & Lower Sanduskies, to the President of the United States.
                  Father Listen, Our Father will remember, that at the Greenville Treaty, a Reserve was made at the Lower Sandusky, at the foot of the Rappids, of two miles square of our land for the use of the Government. On this ground our Ancesters lived; And here a considerable number of Your Children are now living. It is a place we hope our Father will not take from us, or suffer his white Children to come and live on it; excepting a Minister and a School Teacher, and such people as the Minister will have with him. We are willing, and desire our Father to give a place on it for them, that they may live with us, and Teach us Religion, and our Children how to read and write, and to know the Laws & regulations of the Government; and show us how to cultivate our lands. We have sent to our Fathers the Ministers to Send us a good Minister to live with us; And also a faithful Man to teach our Children; who we expect they will send us as soon as they can. Now we have sold to our Father lately a very great piece of the best of our land, and at a very small price; the West line of which comes within eight or ten miles of this place. We hope our Father will have compassion on his Children here, and not force us to go away from the place we have lived in so long; and where many of our Ancesters and friends lie buried.
                  We hope our Father will think on us with compassion, and Relinquish to us the one half of this Reserve, on which we live, and give the other half to the Missionary Minister who comes and lives with us; But if our Father sells it to other people to come and live in the midst of us; it will make us very unhappy, as we know that almost all the white people who come among us, come to get our property; they bring us spirits and find ways to injure us. Father do your best; we hope our Father will not be heord with us: We have sold a great part, and some of the best of our hunting ground. We are now beginning to use the plough and cultivate our land, & live together in this place. If our Father takes this place from us, we know not where to go. We have many old men and women; it will be heord to begin a new place. Here we have our houses, our fences, and Corn-fields; here we can plow and make fields as we need them; here we shall have our Minister to teach us religion, and how to cultivate our land and many other useful things, and be a Father to us, and will see that our Children are taught no bad things, but good ones. We hope our Father will give us a good answer, that will make our hearts glad, and brighten the Chain of friendship with us.
                  Father Listen, We have one request more to make of our Father. Agreat many years past, some of our people took prisoners, James Whiteker a white boy, or Ten,dain, youn,dee; and Elizabeth Fulks, or Suun,oon,yeh, a white girl, who we adopted to be our children—we took care of them and they lived with us; and when they were grown so as to take care of themselves, Ten,dain,yon,deè took Suun,oon,yeh for his Wife, and they lived many years together, until two years past, he died and left his wife with eight Children; Sandinenew, Sirone,ti,a,rount, Za,men,dawsh, Squa,sear,rooh, Woz,xah,youh, Tzah,ho,reeh, Teen,doot,toons, and Zou,sharry,eh; three boys & five girls. These are our Children; we do not wish to turn them away from among us. Their Father was our great friend, and one of our Council; he was very kind to us, and helped us a great deal, and we do not forget the many good things he did for us; he was to us, as one of ourselves. We have given to Suun,oon,yeh, the Mother of the above named Children, One Mile square of land, on the West side of the Sanduskey River, lying around the house Ten dain,youn,dee built; and in which Suun,oon yeh & her Children now live. This gift, we desire our Father to Rattify & confirm unto Suun,oon,yèh, or Elizabeth Whiteker, and to her heirs and Assigns forever, to be her own property. Father Listen; We desire that our Father would not ask us to sell this part of our Country, or send any of his white Children to buy it of us; for it is the place where our Ancesters lived and died; their graves are here; And we have lived here a great while, and are many of us become old we expect to die, and have our graves here with our friends, and our Ancesters, who lived a great while before we were Children. But if our Young people, after we are dead, should be asked to sell their land, and go some where else; We desire our Father to confirm the ground we have before described to the above named Suun,oon yèh to be her own; that it may not be sold, and she have no place where to live. This is what we have thought of, and agreed upon among our selves; And now desire our Father to give a good answer, and do as we have done; and make glad the heart of the Widow and fatherless Children.
                  
                     
                        
                           
                              
                              Upper Sandusky Chiefs 
                              {
                              Tarhie or Crane[GRAPHIC IN MANUSCRIPT] his mark
                           
                           
                              
                               Roncieah or Crowe[GRAPHIC IN MANUSCRIPT] his mark
                           
                           
                              
                              Hurronenew or Cherrokee Boy [GRAPHIC IN MANUSCRIPT]
                           
                           
                              
                              Roch,shaw,ruh or Stukey [GRAPHIC IN MANUSCRIPT]
                           
                           
                              
                              Lower Sanduskey Chiefs 
                              {
                              Shatar one yohor Leather lips [GRAPHIC IN MANUSCRIPT]
                           
                           
                              
                              Ta,how,men,di,yah or Rooh Son [GRAPHIC IN MANUSCRIPT]
                           
                           
                              
                              
                              
                              Joseph Badger writer of the Speech
                           
                           
                              
                              
                              
                              as dictated by Tarhie or Crane. [GRAPHIC IN MANUSCRIPT]
                           
                           
                              
                              Interpreters 
                              {
                              Robert Armstrong
                              
                           
                           
                              
                              Hampton E Nanthup
                              
                           
                        
                     
                  
                  
               